Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 1 of 32




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 20-cv-0214-WJM-KLM

   MARY QUINTANA,

          Plaintiff,

   v.

   CITY AND COUNTY OF DENVER, a municipality,
   POLICE CHIEF PAUL PAZEN, in his individual and official capacities,
   JUSTIN DODGE, in his individual and official capacities,
   RICHARD EBERHARTER, in his individual and official capacities,
   BRENT KOHLS, in his individual and official capacities,
   MARDIE PEREZ, in her individual and official capacities, and
   MYRON ALEXANDER, in his individual and official capacities,

          Defendants.


                 ORDER GRANTING IN PART AND DENYING IN PART
            DEFENDANTS’ MOTION TO DISMISS THE AMENDED COMPLAINT


          This civil rights action arises out of an armed standoff between Plaintiff Mary

   Quintana’s son and Denver Police Department (“DPD”) officers, which resulted in two

   officers being shot and Plaintiff’s house being burned down. (ECF No. 21.) Plaintiff

   sues the City and County of Denver (“Denver”), as well as Defendants Paul Pazen,

   Justin Dodge, Richard Eberharter, Brent Kohls, Mardie Perez, and Myron Alexander in

   their individual and official capacities (collectively, the “Individual Defendants”) for

   negligence and various constitutional violations under 42 U.S.C. § 1983. (Id.)

          This matter is before the Court on Defendants’ Motion to Dismiss Pursuant to

   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (“Motion”). (ECF No. 24.) For

   the reasons explained below, the Motion is granted in part and denied in part.
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 2 of 32




                                       I. BACKGROUND

          The following factual summary is drawn from Plaintiff’s First Amended Complaint

   and Jury Demand (“Amended Complaint”) (ECF No. 21), except where otherwise

   stated. The Court assumes the allegations contained in the Complaint are true for the

   purpose of deciding the Motion. See Ridge at Red Hawk, L.L.C. v. Schneider, 493

   F.3d 1174, 1177 (10th Cir. 2007).

   A.     The Initial Armed Standoff

          On January 27, 2019 at 11:41 a.m., the DPD received a call about shots being

   fired around 6th Avenue and Inca Street in Denver, Colorado, and dispatched DPD

   officers to investigate the call. (¶ 23.) 1 The DPD officers who responded to the call

   found at least one spent ammunition cartridge outside Plaintiff’s home at 622 Inca

   Street (the “Residence”). (¶ 24.) They also discovered that Plaintiff’s son, Joseph

   Quintana (“J. Quintana”), had a warrant for his arrest and may be residing in the

   Residence. (¶ 25.)

          DPD officers contacted Plaintiff, who was not home at the time but voluntarily

   met them outside the Residence at around 1:00 p.m. (¶¶ 27–29.) Plaintiff was

   unaware whether J. Quintana was in her home at the time, but she gave DPD officers

   permission to enter the Residence. (¶¶ 30–31.) Plaintiff’s second son, Phillip

   Quintana (“P. Quintana”), unlocked the door for the DPD officers, who “pushed P.

   Quintana aside and burst into the [Residence].” (¶¶ 29, 33–34.) P. Quintana waited

   outside while DPD officers inspected the Residence. (¶ 25.)


          1
           Citations to paragraph numbers, without more, e.g. (¶__), are to paragraphs in the
   Amended Complaint. (ECF No. 21.)

                                                 2
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 3 of 32




         DPD officers found J. Quintana in the basement of the Residence. (¶ 37.)

   They ordered J. Quintana to exit the basement, but instead he opened fire, hitting one

   DPD officer in the Kevlar vest around his abdomen. (¶¶ 37–39.) DPD officers

   returned fire into the basement. (¶ 40.) After pulling the wounded DPD officer to

   safety, the DPD officers “retreated from the [Residence] to the front of the house.” (¶¶

   40, 42.) Thereafter, “more shots came from inside the home and a bullet struck a

   second [DPD] officer in the leg.” (¶ 43.)

         Within minutes after the two DPD officers were shot, dozens of DPD

   officers—including Metro SWAT members—descended on the house and took positions

   around the perimeter of Plaintiff’s home. (¶¶ 45–46.) Over the course of the next

   several hours, J. Quintana remained in the Residence while DPD officers “attempted to

   convince him to leave the [R]esidence and surrender.” (¶ 50.)

   B.    DPD’s Use of Chemical Agents

         At some point during the standoff, Metro SWAT officers devised a plan to use

   chemical agents to force J. Quintana to leave the Residence. (¶¶ 59–60.) Defendant

   Pazen, the DPD chief of police, “issued orders to individual Defendants, and/or agreed

   to strategies and plans involving the use of flammable chemical ammunition, specifically

   and conspicuously rated for outdoor use, to be fired into or thrown into” the Residence.

   (¶¶ 51, 61.) “With [Metro] Command and the Command Post’s approval, Defendant

   Dodge, as a sergeant, was given authority as a decisionmaker to use flammable

   chemical agents, specifically and conspicuously rated for outdoor use, inside of [the

   Residence].” (¶ 64.)



                                               3
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 4 of 32




          Thereafter, between 4:32 p.m. and 5:27 p.m., Defendants Kohls and Eberharter

   prepared and threw chemical agents into the Residence. (¶¶ 68, 74, 78.) These

   chemical agents included: (1) at least one round of “flameless” chemical agent; and (2)

   “several rounds of flammable chemical agents,” which were thrown into the Residence

   inside vented metal boxes known as “burn boxes.” (¶¶ 69–71.) These burn boxes

   were “just randomly thrown inside the house without any care for placement or whether

   the boxes would land near flammable materials.” (¶ 79.)

          At around 5:27 p.m., the Residence caught fire. (¶ 80.) Metro SWAT prohibited

   Denver Fire Department (“DFD”) from fighting the fire; instead, Metro SWAT

   officers—who are not trained as firefighters—fought the fire until it was confirmed that J.

   Quintana had been arrested. (¶¶ 81–83.) The fire destroyed a significant portion of

   the Residence, rendering Plaintiff homeless. (¶¶ 84, 86.)

          The DFD later investigated the source of the fire. (¶ 87.) They observed that a

   “CN/CS grenade within a burn box ‘was observed on the metal frame of the futon, at the

   northwest corner.’” (¶ 88.) The DFD concluded that the CN/CS grenade was the

   probable ignition source for the fire. (¶¶ 89–90.) Documents from Defense

   Technology, the CN/CS grenade’s manufacturer, specifically state that the CN/CS

   grenade is “[d]esigned specifically for outdoor use in crowd control situations” and

   “should NOT be deployed onto rooftops, in crawl spaces, or indoors due to its

   fire-producing capability.” (¶ 93.)

   C.     Plaintiff’s Detention

          After Plaintiff voluntarily drove to the Residence at DPD’s request at around 1:00



                                                4
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 5 of 32




   p.m. and let DPD into the Residence, DPD officers took Plaintiff to an area about a

   block away from her house and placed her inside a police vehicle and in the custody of

   Defendants Perez and Alexander. (¶¶ 99–100, 102–03.) Plaintiff was not allowed to

   leave the vehicle without an armed police officer for the next five hours. (¶ 104.)

   Defendants Perez and Alexander asked Plaintiff constant questions about J. Quintana,

   which she answered to the best of her ability. (¶¶ 105–06, 154.) Although Plaintiff

   repeatedly asked to speak with her son to “talk him out of the house,” DPD denied her

   requests. (¶¶ 107–08.) During this time, Plaintiff felt like a prisoner and “knew that

   she was not free to leave at any point.” (¶ 112.)

          At approximately 6:58 p.m., an hour and a half after J. Quintana was placed into

   DPD custody, the DPD released Plaintiff. (¶ 113.)

   D.     The Instant Action

          Plaintiff filed this action on January 27, 2020 (ECF No. 1) and filed the Amended

   Complaint on April 27, 2020 (ECF No. 21). Plaintiff asserts: (1) Dodge, Eberharter, and

   Kohls acted negligently and negligently per se by throwing flammable chemical

   munitions into the Residence (¶¶ 135–151); (2) Denver, Perez, and Alexander

   unlawfully seized Plaintiff in violation of the Fourth Amendment (¶¶ 152–61); (3) Denver,

   Pazen, Dodge, Eberharter, and Kohls unlawfully seized Plaintiff’s property in violation of

   the Fourth Amendment (¶¶ 163–68); (4) Denver, Pazen, Dodge, Eberharter, and Kohls

   violated Plaintiff’s right to Due Process under the Fourteenth Amendment (¶¶ 169–82);

   and (5) Denver failed to train and supervise its officers (¶¶ 183–99).

          Defendants filed the Motion on May 7, 2020. (ECF No. 24.) Plaintiff responded



                                               5
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 6 of 32




   on September 22, 2020 (ECF No. 58), and Defendants replied on October 20, 2020

   (ECF No. 67).

                                   II. LEGAL STANDARD

   A.     Federal Rule of Civil Procedure 12(b)(1)

          As courts of limited jurisdiction, federal courts may only adjudicate cases that the

   Constitution and Congress have granted them authority to hear. See U.S. Const. art.

   III, § 2; Morris v. City of Hobart, 39 F.3d 1105, 1111 (10th Cir. 1994). Statutes

   conferring jurisdiction on federal courts must be construed strictly. See F&S Constr.

   Co. v. Jensen, 337 F.2d 160, 161 (10th Cir. 1964).

          Federal Rule of Civil Procedure 12(b)(1) empowers a court to dismiss a

   complaint for “lack of jurisdiction over the subject matter.” A Rule 12(b)(1) motion to

   dismiss “must be determined from the allegations of fact in the complaint, without regard

   to mere conclusionary allegations of jurisdiction.” Groundhog v. Keeler, 442 F.2d 674,

   677 (10th Cir. 1971). A party challenging the Court’s jurisdiction may go beyond

   allegations contained in the complaint and challenge the facts upon which subject

   matter jurisdiction depends. See Holt v. United States, 46 F.3d 1000, 1003 (10th Cir.

   1995). When reviewing a factual attack on subject matter jurisdiction, a district court

   may not presume the truthfulness of the complaint’s factual allegations. See id. A

   court has wide discretion to allow affidavits, other documents, and may conduct a

   limited evidentiary hearing to resolve disputed jurisdictional facts under Rule 12(b)(1).

   See id.




                                                6
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 7 of 32




   B.     Federal Rule of Civil Procedure 12(b)(6)

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   claim in a complaint for “failure to state a claim upon which relief can be granted.” In

   reviewing a motion to dismiss under Rule 12(b)(6), the Court will “assume the truth of

   the plaintiff’s well-pleaded factual allegations and view them in the light most favorable

   to the plaintiff.” Ridge at Red Hawk, L.L.C., 493 F.3d at 1177. “[T]o withstand a

   motion to dismiss, a complaint must contain enough allegations of fact ‘to state a claim

   to relief that is plausible on its face.’” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th

   Cir. 2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This means

   that “[t]he burden is on the plaintiff to frame a ‘complaint with enough factual matter

   (taken as true) to suggest’ that he or she is entitled to relief. ‘Factual allegations must

   be enough to raise a right to relief above the speculative level.’” Id. (quoting Twombly,

   550 U.S. at 545 & 556). The plaintiff “does not need detailed factual allegations” but

   must plead more than merely “labels and conclusions” or “a formulaic recitation of the

   elements of a cause of action.” Id. “[A] well-pleaded complaint may proceed even if it

   strikes a savvy judge that actual proof of those facts is improbable, and that a recovery

   is very remote and unlikely.” Ridge at Red Hawk, L.L.C., 493 F.3d at 1177 (quoting

   Twombly, 550 U.S. at 556).

                                        III. ANALYSIS

   A.     Claims One and Two: Negligence and Negligence Per Se

          Plaintiff brings negligence and negligence per se claims against Defendants

   Dodge, Eberharter, and Kohls based on their use of CN/CS grenades inside the



                                                7
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 8 of 32




   Residence.2 (¶¶ 135–51.) Specifically, Plaintiff alleges that “Defendants were aware

   that the fire-producing grenades they prepared and threw into [Plaintiff’s] home were

   specific for outdoor use and were not to be used indoors,” and that “Defendants’ acts

   and conduct were willfully and wantonly committed, which they knew was dangerous,

   done heedlessly and recklessly, without regard to consequences, or of the rights and

   safety of others, particularly [Plaintiff].” (¶¶ 136, 143.) Defendants move to dismiss

   Plaintiff’s negligence and negligence per se claims under Rule 12(b)(1), arguing that

   they are immune from suit under the Colorado Government Immunity Act (“CGIA”).

   (ECF No. 24 at 6–9.)

          “A public employee is immune from liability on tort claims arising out of an act or

   omission of the employee during the performance of his or her duties and within the

   scope of his or her employment, unless the act or omission causing such injury was

   willful and wanton.” Carothers v. Archuleta Cnty. Sheriff, 159 P.3d 647, 650 (Colo.

   App. 2006) (citing Colo. Rev. Stat. § 24-10-118). Colorado courts have adopted the

   definition of “willful and wanton conduct” from Colorado’s exemplary damages statute,

   which defines it as “conduct purposefully committed which the actor must have realized

   as dangerous, done heedlessly and recklessly, without regard to the consequences, or

   the rights and safety of others, particularly the plaintiff.” Colo. Rev. Stat.

   § 13-21-102(1)(b); Drake v. City & Cnty. of Denver, 953 F. Supp. 1150, 1160 (D. Colo.

   1997); Moody v. Ungerer, 885 P.2d 200, 205 (Colo. 1994) (en banc).

          2
             The negligence per se claim is predicated on Colorado Revised Statute § 18-4-105,
   which provides that “[a] person who knowingly or recklessly starts or maintains a fire or causes
   an explosion, on his own property or that of another, and by so doing places another in danger
   of death or serious bodily injury or places any building or occupied structure of another in
   danger of damage commits fourth degree arson.”
                                                   8
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 9 of 32




          Plaintiff argues the CGIA does not bar her negligence claims because the

   “Individual Defendants’ actions of deploying flammable chemical munitions inside of

   Plaintiff’s home was willful and wanton.” (ECF No. 58 at 6.) Among other things,

   Plaintiff cites the following facts in support of her contention that the Individual

   Defendants’ conduct was willful and wonton:

          •      Defense Technologies’ product specifications state that the CN/CS
                 grenades “should NOT be deployed indoors due to its fire-producing
                 capabilities” (id. at 7);

          •      In response to Plaintiff’s discovery requests, Denver represented that it
                 could not locate information related to specific training courses or written
                 training matters that the Individual Defendants received involving the use
                 of flammable CS grenades inside of buildings or the use of burn boxes (id.
                 at 6–7);

          •      Defendant Dodge admitted that Defendants had access to other
                 “non-pyrotechnic munitions” during the armed standoff (ECF No. 58-4 at 7,
                 ¶ 7) and recognized that “there is a risk of fire in deploying a CS
                 pyrotechnic munition within a structure, however, with the munition
                 enclosed within a burn box he believed that it was highly unlikely that it
                 would cause a fire” (id. at 12, ¶ 5); and

          •      Defendant Eberharter admitted that “he was unable to look into the home
                 while deploying the final burn box because the threat posed by [J.]
                 Quintana” (ECF No. 58-7 at 13 ¶ 10).

          Defendants argue that the Individual Defendants’ conduct was not negligent—let

   alone undertaken in reckless disregard of the safety of others—based on the fact that

   the grenades “had been used widely without causing structure fires, and the SWAT

   team took steps to mitigate any risk of fire by encasing the munitions within burn boxes.”

   (ECF No. 24 at 8.) In support, Defendants provided a declaration from Adam Giggey, a

   technician for the DPD’s Metro SWAT unit, who stated that “deployment of CS grenades

   within burn boxes inside of a structure is a nationwide best practice amongst SWAT


                                                 9
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 10 of 32




   teams when confronted with an armed, barricaded suspect who is unresponsive to

   negotiation attempts” and that “[a]part from the incident on January 27, 2019, at [the

   Residence], I have neither personally observed nor heard secondhand of a CS grenade

   deployed within a burn box causing fire damage to a structure.” (ECF No. 24-4 at 2,

   ¶¶ 4–5.) Moreover, Defendants contend that their decision to use burn boxes “cannot

   be viewed in a vacuum—the Defendants were faced with an armed, barricaded suspect

   who had already shot two officers and was unresponsive to negotiation attempts.”

   (ECF No. 24 at 8.) Thus, according to Defendants, “[u]se of the chemical agents

   represented a far safer alternative for bringing Plaintiff’s son into custody than

   attempting to enter her home for the second time,” and the fact that a fire broke out

   “does not transform the SWAT team’s reasonable actions into willful and wanton

   conduct.” (Id.)

          It may be true that Defendants’ use of flammable grenades was the least

   dangerous alternative available to DPD to end the armed standoff with J. Quintana.

   However, whether the armed standoff justified Defendants’ use of the flammable

   munitions is not for the Court to decide today. Plaintiff has plausibly alleged that

   Defendants were on notice that the flammable CN/CS grenades were not designed for

   indoor use, but nonetheless heedlessly used the grenades. Such allegations are

   sufficient to establish a claim that Defendants’ conduct was willful and wanton under

   Colorado law.3 Accordingly, the CGIA does not bar Plaintiff’s negligence and

   negligence per se claims against Defendants Dodge, Eberharter, and Kohls .

          3
            For the same reasons, the Court finds that Plaintiff has plausibly alleged that
   Defendants Dodge, Eberharter and Kohls recklessly started a fire by consciously disregarding
   the associated risks, as required for Plaintiff’s negligence per se claim.
                                                10
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 11 of 32




   B.     Official Capacity Claims Against the Individual Defendants

          Plaintiff sues the Individual Defendants in both their individual and official

   capacities. (ECF No. 21 at 1.) Defendants seek dismissal of the official capacity

   claims against the Individual Defendants, arguing that they are duplicative of Plaintiff’s

   claims against Denver.

          “[A]n official capacity suit is, in all respects other than name, to be treated as a

   suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985); Couser v. Gay,

   959 F.3d 1018, 1023 (10th Cir. 2020) (recognizing that official capacity suits “impose[ ]

   liability on the entity that [the sued public servant] represents” (quoting Brandon v. Holt,

   469 U.S. 464, 471 (1985)). Because Plaintiff has named Denver in each of the

   constitutional claims brought against the Individual Defendants under § 1983 (see

   ¶¶ 150–82), these official capacity claims are duplicative of Plaintiff’s claims against

   Denver and must be dismissed.

   C.     Constitutional Claims Against the Individual Defendants

          1.     Qualified Immunity Standard

          “Individual defendants named in a § 1983 action may raise a defense of qualified

   immunity, which shields public officials . . . from damages actions unless their conduct

   was unreasonable in light of clearly established law.” Gutierrez v. Cobos, 841 F.3d

   895, 899 (10th Cir. 2016) (internal quotation marks omitted). “Once the qualified

   immunity defense is asserted,” as the Individual Defendants have done here, “the

   plaintiff bears a heavy two-part burden to show, first, the defendant[s’] actions violated a

   constitutional or statutory right, and, second, that the right was clearly established at the



                                                11
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 12 of 32




   time of the conduct at issue.” Thomas v. Kaven, 765 F.3d 1183, 1194 (10th Cir. 2014)

   (internal quotation marks omitted). “If the plaintiff fails to satisfy either part of the

   inquiry, the court must grant qualified immunity.” Carabajal v. City of Cheyenne, 847

   F.3d 1203, 1208 (10th Cir. 2017), cert. denied, 138 S. Ct. 211 (2017). “The judges of

   the district courts . . . [may] exercise their sound discretion in deciding which of the two

   prongs of the qualified immunity analysis should be addressed first in light of the

   circumstances in the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236

   (2009).

          “In this circuit, to show that a right is clearly established, the plaintiff must point to

   a Supreme Court or Tenth Circuit decision on point, or the clearly established weight of

   authority from other courts must have found the law to be as the plaintiff maintains.”

   Gutierrez, 841 F.3d at 900 (internal quotation marks omitted). “A plaintiff need not

   show the very act in question previously was held unlawful in order to establish an

   absence of qualified immunity.” Id. (internal quotation marks omitted). But “[a]n officer

   cannot be said to have violated a clearly established right unless the right’s contours

   were sufficiently definite that any reasonable official in his shoes would have understood

   that he was violating it.” City and Cnty. of San Francisco v. Sheehan, 135 S. Ct. 1765,

   1774 (2015) (internal quotation marks omitted).

          “The dispositive question is ‘whether the violative nature of particular conduct is

   clearly established.’” Mullenix v. Luna, 577 U.S. 7, 12 (2015) (emphasis in original)

   (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Therefore, a plaintiff may not

   defeat qualified immunity “simply by alleging violation of extremely abstract rights.”



                                                  12
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 13 of 32




   White v. Pauly, 137 S. Ct. 548, 552 (2017). Nonetheless, the clearly established

   inquiry “involves more than a scavenger hunt for prior cases with precisely the same

   facts. The more obviously egregious the conduct in light of prevailing constitutional

   principles, the less specificity is required from prior case law to clearly establish the

   violation.” Perea v. Baca, 817 F.3d 1198, 1204 (10th Cir. 2016) (internal quotation

   marks and citation omitted).

          Because qualified immunity is immunity from suit, rather than a mere defense to

   liability, Estate of Reat v. Rodriguez, 824 F.3d 960, 964 (10th Cir. 2016), a court may

   dismiss the case with or without prejudice if it finds that a defendant is subject to

   qualified immunity. Lybrook v. Members of Farmington Mun. Sch. Bd. of Educ., 232

   F.3d 1334, 1342 (10th Cir. 2000).

          2.     Claim Three: Fourth Amendment Seizure of Plaintiff

          Plaintiff brings a Fourth Amendment claim against Defendants Perez and

   Alexander arising from Plaintiff’s 6-hour detention during the armed standoff between

   DPD and J. Quintana. (¶¶152–62.) The Court will assume, for purposes of this Order

   only, that Plaintiff has adequately pled a Fourth Amendment claim arising from the

   Individual Defendants’ seizure of Plaintiff and will turn to whether qualified immunity

   applies.

          The Court has discretion in deciding which of the two prongs of the qualified

   immunity analysis should be addressed first. See Pearson, 555 U.S. at 236.

   Considering the circumstances of this case, the Court finds that the second

   prong—whether the constitutional right was clearly established at the time of the



                                                13
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 14 of 32




   Individual Defendants’ unlawful conduct—should be addressed first.

          The Individual Defendants argue that the defense of qualified immunity applies

   because Plaintiff has failed to demonstrate that the Individual Defendants acted in

   contravention of clearly established law in detaining Plaintiff. (ECF No. 24 at 14.)

          In response, Plaintiff argues that her detention is similar to the detention of the

   Tina Cortez in Cortez v. McCauley, 478 F.3d 1108 (10th Cir. 2007). In Cortez, after

   hearing unsubstantiated allegations that Ms. Cortez’s husband may have molested a

   child, law enforcement entered the plaintiffs’ house without a warrant, escorted Ms.

   Cortez from the home, placed her into a patrol vehicle, and questioned her in the back

   seat of a locked patrol vehicle. Id. at 1113–14, 1122. The Tenth Circuit concluded

   that Ms. Cortez demonstrated that her “clearly established constitutional right has been

   violated” as a result of law enforcement’s decision to conduct an investigatory detention

   that was not supported by exigent circumstances. Id. at 1123.

          Although the clearly established inquiry is not intended to be a “scavenger hunt

   for prior cases with precisely the same facts,” Perea, 817 F.3d at 1204, Cortez does not

   establish that the particular conduct at issue in this litigation was clearly established at

   the time Officers Perez and Alexander detained Plaintiff. This case, unlike Cortez,

   involved an exigent situation in which the Individual Defendants and J. Quintana were

   engaged in an active armed standoff inside Plaintiff’s house, the shooting of two DPD

   officers, and a fire.4 Although it is undisputed that Plaintiff was neither under arrest nor


          4
               The Court recognizes that Plaintiff alleges that “[t]here were no exigent circumstances
   that would justify her detention.” This conclusory allegation is contradicted, however, the
   Plaintiff’s other allegations in the Amended Complaint. See, e.g., Linton v. Comm’r of Internal
   Revenue, 764 F. App’x 674, 679 (10th Cir. 2019) (recognizing that a court is not bound by [the
   plaintiff’s] conclusory allegations, unwarranted inferences, or legal conclusions” on a Rule
                                                   14
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 15 of 32




   suspected of engaging in any crime when she was detained, Plaintiff has not

   established that the violation of her rights were clearly established in light of the

   unfolding exigent situation and her status as an witness with pertinent information. Cf.

   Chivers v. Reaves, 2017 WL 4296726, at *30 (D. Utah Sept. 26, 2017), aff’d, 750 F.

   App’x 769 (10th Cir. 2019) (recognizing that it “strains credulity to insist that any officer

   was required to turn [p]laintiff out into the cold and allow her to wander into the police

   milieu surrounding an active standoff with an armed, severely intoxicated suspect who

   had already fired at police”).

          Because Plaintiff has not demonstrated that the Defendants Perez and

   Alexander violated a clearly established right by detaining Plaintiff, she has not met her

   burden to overcome the defense of qualified immunity. Accordingly, Claim Four is

   dismissed against the Officers Perez and Alexander without prejudice.

          3.     Claim Four: Fourth Amendment Seizure of the Residence

          Plaintiff brings a Fourth Amendment claim for unlawful seizure against

   Defendants Pazen, Dodge, Eberharter, and Kohls for their roles in seizing and

   destroying the Residence. (¶¶ 163–67.)

                 i.      Whether Plaintiff has Adequately Pled a Fourth Amendment Claim

          The Individual Defendants argue that Plaintiff has not stated a valid Fourth

   Amendment claim relating to their seizure of the Residence because Plaintiff “does not

   allege that any of the [Individual Defendants] intended to seize or burn her home.”

   (ECF No. 24 at 15.)

          In Brower v. County of Inyo, 489 U.S. 593 (1989), the Supreme Court recognized


   12(b)(6) motion (quoting Hackford v. Babbitt, 14 F.3d 1457, 1465 (10th Cir. 1994)).
                                                 15
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 16 of 32




   that a “[v]iolation of the Fourth Amendment requires an intentional acquisition of

   physical control.” Brower, 489 U.S. at 596. Although a “seizure occurs even when an

   unintended person or thing is the object of the detention or taking,” the “detention or

   taking itself must be willful.” Id. The Supreme Court provided the following example

   illustrating this principle:

                  Thus, if a parked and unoccupied police car slips its brake
                  and pins a passerby against a wall, it is likely that a tort has
                  occurred, but not a violation of the Fourth Amendment. And
                  the situation would not change if the passerby happened, by
                  lucky chance, to be a serial murderer for whom there was an
                  outstanding arrest warrant—even if, at the time he was thus
                  pinned, he was in the process of running away from two
                  pursuing constables. It is clear, in other words, that a
                  Fourth Amendment seizure does not occur whenever there
                  is a governmentally caused termination of an individual’s
                  freedom of movement (the innocent passerby), nor even
                  whenever there is a governmentally caused and
                  governmentally desired termination of an individual’s
                  freedom of movement (the fleeing felon), but only when
                  there is a governmental termination of freedom of movement
                  through means intentionally applied.

                  ...

                  In determining whether the means that terminates the
                  freedom of movement is the very means that the
                  government intended we cannot draw too fine a line, or we
                  will be driven to saying that one is not seized who has been
                  stopped by the accidental discharge of a gun with which he
                  was meant only to be bludgeoned, or by a bullet in the heart
                  that was meant only for the leg. We think it enough for a
                  seizure that a person be stopped by the very instrumentality
                  set in motion or put in place in order to achieve that result.

   Id. at 596–99. “In sum, the Fourth Amendment addresses ‘misuse of power,’ not the

   accidental effects of otherwise lawful government conduct.” Id. at 596 (internal

   citations omitted).


                                                16
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 17 of 32




          Courts applying this principle have determined that actions by law enforcement

   officers that unintentionally seize a person or thing do not violate the Fourth Amendment

   even when the underlying conduct was intentional. For example, in Childress v. City of

   Arapaho, 210 F.3d 1154 (10th Cir. 2000), the Tenth Circuit determined that officers did

   not “seize” hostages held by escaped inmates in the hostages’ vehicle when officers,

   with knowledge of the hostages’ presence, fired upon the vehicle at a roadblock and

   accidentally struck the hostages. Id. at 1157. Because the “officers intended to

   restrain the minivan and the fugitives, not [plaintiffs],” the “injuries inflicted were the

   unfortunate but not unconstitutional ‘accidental effects of otherwise lawful conduct.’” Id.

   (quoting Brower, 489 U.S. at 596); see also Bublitz v. Cottey, 327 F.3d 485, 489 (7th

   Cir. 2003) (finding that officers’ actions in using a tire-deflation device to stop a fleeing

   robbery suspect, which subsequently caused an accident injuring an innocent driver and

   killing driver’s wife and child, did not constitute a “seizure” under the Fourth

   Amendment); Rucker v. Harford Cnty., Md., 946 F.2d 278, 279 (4th Cir. 1991) (holding

   that no seizure occurred when officers wounded a bystander in an attempt to shoot the

   tires of a fugitive’s car).

          Here, Plaintiff has alleged that the Individual Defendants intentionally prepared

   and fired flammable and flameless chemical agents into the Residence. (¶¶ 68–71,

   165.) However, this intentional conduct does not transform the Individual Defendants’

   conduct into a Fourth Amendment seizure where Plaintiff has not alleged that the

   Individual Defendants intended to seize the Residence itself. Because Plaintiff has not

   alleged that the Individual Defendants’ conduct was set in motion or put in place to



                                                  17
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 18 of 32




   achieve a seizure of the Residence itself, Plaintiff has not stated a Fourth Amendment

   claim.

                  ii.    Whether the Defense of Qualified Immunity Applies

            Even assuming that Plaintiff had plausibly alleged a Fourth Amendment claim,

   the Court finds that the defense of qualified immunity would apply because Plaintiff has

   not demonstrated that that the Individual Defendants’ actions violated clearly

   established law.

            Defendants represent they are unaware of any Tenth Circuit authority

   “recognizing a Fourth Amendment cause of action on behalf of third parties whose

   property is damaged during efforts to apprehend a criminal suspect.” (ECF No. 24 at

   15.)

            In response, Plaintiff cites the Fourth Amendment and United States v.

   Jacobsen, 466 U.S. 109 (1984) for the general proposition that a “‘seizure’ of property

   occurs when there is some meaningful interference with an individual’s possessory

   interests in that property.” Jacobsen, 466 U.S. at 113. These propositions, which

   define Plaintiff’s rights “at a high level of generality,” do not demonstrate that the

   violative nature of the Individual Defendants’ particularized conduct was clearly

   established. See White, 137 S. Ct. at 552 (recognizing that an alternate approach

   would allow plaintiffs to convert the rule of qualified immunity “into a rule of virtually

   unqualified liability simply by alleging violation of extremely abstract rights”).

            The other cases Plaintiff cites suggest that law enforcement may violate the

   Fourth Amendment depending on the police tactics used. See Santistevan v. City of



                                                 18
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 19 of 32




   Colorado Springs, 983 F. Supp. 2d 1295, 1319 (D. Colo. 2013) (recognizing that

   officers’ use of “commando-style tactics” may “run the risk of violating the Fourth

   Amendment” but holding that “the Court cannot find that Sergeant Krammer violated

   clearly established law by deciding to use a SWAT team in this case to make a dynamic

   entry into Plaintiff's residence”); United States v. Myers, 106 F.3d 936, 940 (10th Cir.

   1997) (recognizing that the “use of a ‘flashbang’ device in a house where innocent and

   unsuspecting children sleep gives us great pause,” but ultimately determining that “we

   cannot say that their actions were objectively unreasonable” under the Fourth

   Amendment); Pauly v. White, 814 F.3d 1060 (10th Cir. 2016), vacated, 137 S. Ct. 548

   (2017) (recognizing that the “dispositive inquiry in determining whether a right is clearly

   established is whether it would be clear to a reasonable officer that his conduct was

   unlawful in the situation he confronted”). These cases do not demonstrate that the

   “violative nature [the Individual Defendants’] particular conduct is clearly established.”

   Mullenix, 577 U.S. at 12 (emphasis in original).

          Finally, Plaintiff argues that “[e]ven in the circumstances of a barricaded suspect,

   a reasonable officer would know that burning down Plaintiff’s home to apprehend a

   suspect would be unlawful in the situation he confronted” such that the Individual

   Defendants should have been on notice that their conduct violated established law

   despite the novel circumstances. (ECF No. 58 at 17.) As an initial matter, this

   description mischaracterizes Plaintiff’s pleading of the factual events. Plaintiff does not

   allege that the Individual Officers intentionally burned down the Residence to capture J.

   Quintana. Instead, the question is whether a reasonable officer should recognize that



                                                19
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 20 of 32




   they would violate the Fourth Amendment by damaging a third party’s property while

   attempting to apprehend a criminal suspect. The Court cannot say a reasonable officer

   should have made this determination.5

          Because Plaintiff has not demonstrated that the Individual Defendants violated a

   clearly established right, Plaintiff has not met her burden to overcome the defense of

   qualified immunity. Accordingly, Claim Four is dismissed against Defendants Pazen,

   Dodge, Eberharter, and Kohls with prejudice.

          4.     Claim Five: Fourteenth Amendment Due Process / Excessive Force Claim

          Plaintiff asserts a “Fourteenth Amendment Due Process / Excessive Force” claim

   against Defendants Pazen, Dodge, Eberharter, and Kohls. (¶¶ 169–82.) Plaintiff

   alleges that “while operating under the color of law, Defendants’ use of fire-producing

   grenades that were rated for outdoor use was an arbitrary governmental action, taken

   without due process.” (¶ 170.) She further alleges that “Defendants actively

   participated in the excessive force by developing plans, having those plans approved by

   decisionmakers, securing fire-producing chemical agents in metal boxes, and throwing

   the metal boxes into Plaintiff’s home,” which resulted in the destruction of the Residence

   and Plaintiff’s personal effects. (¶¶ 174, 176.)

                 i.      Whether Plaintiff has Adequately Pled a Fourteenth Amendment
                         Procedural Due Process Claim

          Defendant argues that to the extent Plaintiff alleges a procedural due process


          5
              For example, in a case decided after the events giving rise to this lawsuit, the Tenth
   Circuit held that police officers’ destruction of a home while attempting to apprehend criminal
   suspect barricaded inside home was not a compensable taking under the Takings Clause, even
   though homeowners were innocent. See Lech v. Jackson, 791 F. App’x 711, 718–19 (10th Cir.
   2019), cert. denied, 141 S. Ct. 160 (2020).

                                                  20
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 21 of 32




   claim, this claim must be dismissed because Plaintiff has an adequate state law

   remedy. (ECF No. 24 at 18.) The Court agrees.

          A procedural due process claim is precluded by the existence of an adequate

   post-deprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 533 (1984). As

   Plaintiff has plausibly alleged that Defendants’ decision to deploy flammable munitions

   inside of the Residence was willful and wanton, Plaintiff already “has an adequate

   post-deprivation remedy” in the form of a tort claim because Colorado public employees

   “are ‘not immune from liability’ for tortious activities that are ‘willful and wanton.’” Cary

   v. Goodrich, 820 F. App’x 681, 683–84 (10th Cir. 2020) (dismissing due process claim

   where plaintiff possessed adequate post-deprivation remedies); Colo. Rev. Stat.

   § 24-10-118.

          Thus, the Court grants the Motion to the extent it seeks dismissal of a procedural

   due process claim without prejudice.

                  ii.   Whether Plaintiff has Adequately Pled a Fourteenth Amendment
                        Substantive Due Process Claim

          To state a substantive due process claim, Plaintiff must plausibly allege that she

   was deprived of her property “in a manner so arbitrary as to shock the judicial

   conscience.” Lindsey v. Hyler, 918 F.3d 1109, 1115 (10th Cir. 2019). Plaintiff’s

   pleadings do not meet this standard.

          In County of Sacramento v. Lewis, 523 U.S. 833 (1998), the Supreme Court

   analyzed whether the parents of a motorcyclist killed in a high-speed police chase could

   bring a substantive due process claim under the Fourteenth Amendment. Recognizing

   that “due process guarantee does not entail a body of constitutional law imposing


                                                21
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 22 of 32




   liability whenever someone cloaked with state authority causes harm,” the Supreme

   Court stated that “conduct intended to injure in some way unjustifiable by any

   government interest is the sort of official action most likely to rise to the

   conscience-shocking level.” Id. at 848–89. The Lewis Court then acknowledged that

   police officers often must make decisions under high-pressure scenarios and held that

                  [i]n the circumstances of a high-speed chase aimed at
                  apprehending a suspected offender, where unforeseen
                  circumstances demand an instant judgment on the part of an
                  officer who feels the pulls of competing obligations, only a
                  purpose to cause harm unrelated to the legitimate object of
                  arrest will satisfy the shocks-the-conscience test.

   Id. at 834. The Tenth Circuit has subsequently stated that “[w]hen an officer is in a

   high-pressure situation where time is of the essence, there must be evidence of a

   purpose to cause harm unrelated to the legitimate object of the arrest to satisfy the

   element of arbitrary conduct shocking to the conscience for a due process violation.”

   Ellis ex rel. Estate of Ellis v. Ogden City, 589 F.3d 1099, 1102 (10th Cir. 2009).

          Here, Plaintiff’s allegations in the Amended Complaint demonstrate that the

   Individual Defendants encountered an exigent and high-pressured situation on January

   27, 2019 resulting from an armed standoff with an individual who had barricaded himself

   in the Residence after shooting two DPD officers.6 Although Plaintiff has alleged facts

          6
             In Doe v. Heil, 533 F. App’x 831 (10th Cir. 2013), the Tenth Circuit recognized that
   “where governmental actors . . . have time for reflection and are not operating under exigent,
   pressurized circumstances—such as exist during a prison riot or a police car chase—they may
   be subjected to substantive due process liability for operating with deliberate indifference, rather
   than a more culpable mental state like an intent to harm.” 533 F. App’x at 844. However,
   because Plaintiff’s pleadings suggest that Defendants were operating under exigent
   circumstances without time for extensive deliberation, the Court analyzes whether Plaintiff has
   alleged facts under the intent to harm standard rather than the deliberate indifference standard.
   See Perez v. Unified Gov’t of Wyandotte Cnty./Kansas City, Kan., 432 F.3d 1163, 1167 (10th
   Cir. 2005) (recognizing that the “intent to harm standard is not limited to situations calling for
   split-second reactions” but instead applies “whenever decisions must be made in haste, under
                                                   22
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 23 of 32




   suggesting that the Individual Defendants’ decision to throw flammable munitions into

   the Residence was reckless, Plaintiff has not alleged that the Individual Defendants

   intended to cause a fire at the Residence, i.e., intended to cause harm unrelated to the

   legitimate arrest of J. Quintana. See Radecki v. Barela, 146 F.3d 1227, 1232 (10th Cir.

   1998) (applying Lewis and dismissing due process claim brought on behalf of innocent

   bystander killed during police struggle with a suspect). Accordingly, the Court finds

   that Plaintiff has not plausibly alleged arbitrary conduct shocking to the conscience, and

   Plaintiff’s substantive due process claim is dismissed without prejudice.

                 iii.    Whether the Defense of Qualified Immunity Applies

          Moreover, even assuming that Plaintiff had plausibly alleged a Fourteenth

   Amendment claim, the Court still finds that the defense of qualified immunity applies.

          The Individual Defendants argue that “in the absence of any prior, similar case in

   which the Tenth Circuit or Supreme Court has determined that incidental property

   damage caused by a chemical agent used by officers to effectuate an arrest could rise

   to the level of a procedural or substantive due process violation,” Plaintiff has not

   demonstrated a violation of clearly established law. (ECF No. 24 at 20.)

          In response, Plaintiff argues that the Tenth Circuit telegraphed in Lech v.

   Jackson “that law enforcement’s excessive zeal to root out [a] barricade[d] suspect by

   destroying an innocent’s person’s home is subject to constitutional scrutiny under the

   Due Process Clause of the United States Constitution. (ECF No. 58 (citing Lech, 791

   F. App’x at 719).)



   pressure, and frequently without the luxury of a second chance”).

                                                 23
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 24 of 32




          In Lech, the Tenth Circuit considered whether law enforcement violated the

   Takings Clause of the Fifth Amendment by damaging the plaintiffs’ home “during an

   attempt to apprehend a criminal suspect and later by refusing to compensate plaintiffs

   for this alleged taking.” 791 F. App’x at 712. After determining that law enforcement’s

   actions fell within the scope of the police power and did not constitute a “taking”, the

   Tenth Circuit recognized that “the police power is subject to the requirements of the Due

   Process Clause.” Id. at 719. However, the Lech court did not analyze whether law

   enforcement’s destruction of the plaintiff’s house actually violated the Due Process

   Clause. As such, Lech does not demonstrate that the Individual Defendants’ actions

   violated clearly established law. See Carabajal, 847 F.3d at 1213 (recognizing that “a

   hint as to what the law may be cannot substitute for clearly established law”).

          Nor do the remaining cases cited by Plaintiff make “the unlawfulness of the

   officers’ actions apparent.” Mascorro v. Billings, 656 F.3d 1198, 1208 (10th Cir. 2011).

   Plaintiff cites Lowther v. United States, 480 F.2d 1031 (10th Cir. 1973) for the

   proposition that law enforcement’s destruction of property without authority to do so is

   contrary to the Due Process Clause. (ECF No. 58 at 20.) Lowther is distinguishable,

   however, as it involved firearms seized from a criminal defendant during the execution

   of a search warrant that were destroyed by federal agents after the defendant was

   acquitted of charges. See id. at 1032–33. Likewise, the cases cited by Plaintiff for the

   proposition that officers are responsible for their use of excessive force are

   distinguishable. See Estate of Booker v. Gomez, 745 F.3d 405, 434 (10th Cir. 2014)

   (finding pretrial detainee’s right to be free of excessive force, including use of neck



                                                24
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 25 of 32




   restraint, stun gun, and pressure on his back, while he was on his stomach and not

   resisting was clearly established); Mick v. Brewer, 76 F.3d 1127, 1135–36 (10th Cir.

   1996) (analyzing excessive force during a Terry stop).7 These cases are a far cry from

   analyzing the constitutionality of the destruction of property during law enforcement’s

   attempts to capture a criminal suspect during an armed standoff.

          Because Plaintiff has not demonstrated that the Individual Defendants violated a

   clearly established right, Plaintiff has not met her burden to overcome the defense of

   qualified immunity. Accordingly, Claim Five is dismissed against the Individual Officers

   without prejudice.

   D.         Municipal Liability Claims

          Plaintiff has brought the following claims against Denver: (1) a Fourth

   Amendment claim arising from Defendants’ seizure of Plaintiff (¶¶ 152–62); (2) a Fourth

   Amendment claim arising from Defendants’ seizure of the Residence (¶¶ 163–68); (3) a

   Fourteenth Amendment due process claim arising from Defendants’ use of excessive

   force (¶¶ 169–82); and (4) a failure to train and supervise claim (¶¶ 183–99).

          1.       Monell Liability

          Section 1983 imposes liability on

                   [e]very person who, under color of any statute, ordinance,
                   regulation, custom, or usage, of any State or Territory or the
                   District of Columbia, subjects, or causes to be subjected,


          7
             It is true that law enforcement officials have an affirmative duty to intervene to prevent
   another law enforcement official’s use of excessive force. See Mick, 76 F.3d at 1136.
   However, because Plaintiff has not cited case law demonstrating that the Individual Defendants’
   conduct actually constituted excessive force, the Court cannot analyze Plaintiff’s contention that
   the other Defendants’ failure to intervene to prevent the excessive force violates § 1983. (ECF
   Nos. 20–21.)

                                                   25
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 26 of 32




                 any citizen of the United States or other person within the
                 jurisdiction thereof to the deprivation of any rights, privileges,
                 or immunities secured by the Constitution and laws . . . .

   42 U.S.C. § 1983. The Supreme Court held in Monell v. Department of Social Services

   that “person,” as used in this statute, includes “municipalities and other local

   government units,” more specifically, “local government units which are not considered

   part of the State for Eleventh Amendment purposes.” 436 U.S. 658, 691 & n.54

   (1978). 8

          However, a local government unit can be liable for damages under 42 U.S.C.

   § 1983 only when the its “policy or custom, whether made by its lawmakers or by those

   whose edicts or acts may fairly be said to represent official policy, inflicts the

   [constitutional] injury.” Id. at 694. The Supreme Court has thus “required a plaintiff

   seeking to impose liability on a municipality under § 1983 to identify a municipal ‘policy’

   or ‘custom’ that caused the plaintiff’s injury,” thereby “ensur[ing] that a municipality is

   held liable only for those deprivations resulting from the decisions of its duly constituted

   legislative body or of those officials whose acts may fairly be said to be those of the

   municipality,” rather than holding the municipality liable simply because it employed a

   constitutional wrongdoer. Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397,

   403–04 (1997).

          The relevant policy or custom can take several forms, including:


          8
            The Eleventh Amendment reads, “The Judicial power of the United States shall not be
   construed to extend to any suit in law or equity, commenced or prosecuted against one of the
   United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”
   The Supreme Court construes this language to mean, among other things, that states may not
   be sued (even by their own citizens) for money damages in federal court. See Hans v.
   Louisiana, 134 U.S. 1, 10–15 (1890).

                                                 26
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 27 of 32




                 (1) a formal regulation or policy statement; (2) an informal
                 custom amounting to a widespread practice that, although
                 not authorized by written law or express municipal policy, is
                 so permanent and well settled as to constitute a custom or
                 usage with the force of law; (3) the decisions of employees
                 with final policymaking authority; (4) the ratification by such
                 final policymakers of the decisions—and the basis for
                 them—of subordinates to whom authority was delegated
                 subject to these policymakers’ review and approval; or
                 (5) the failure to adequately train or supervise employees, so
                 long as that failure results from deliberate indifference to the
                 injuries that may be caused.

   Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (internal quotation

   marks omitted; alterations incorporated). But, whatever species of policy or custom is

   alleged,

                 [t]he plaintiff must also demonstrate that, through its
                 deliberate conduct, the municipality was the “moving force”
                 behind the injury alleged. That is, a plaintiff must show that
                 the municipal action was taken with the requisite degree of
                 culpability and must demonstrate a direct causal link
                 between the municipal action and the deprivation of federal
                 rights.

   Bryan County, 520 U.S. at 404 (emphasis in original).

          2.     Claim Six: Failure to Train & Supervise

          Plaintiff alleges that “Denver failed to properly train, supervise, and discipline its

   employees, with respect to unlawful seizure, excessive force, and the due process

   rights of residents,” which constitutes a “custom, policy, or practice of Denver and [was]

   a driving force behind the constitutional violations” alleged in the lawsuit. (¶¶ 187,

   190.) She further argues that “Denver has settled numerous excessive force, illegal

   seizure, failure to train, and failure to supervise complaints in the amount of millions of

   taxpayer dollars,” and that “Denver was deliberately indifferent to the constitutional


                                                27
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 28 of 32




   rights of its residents.” (¶¶ 194–96.)

          Under a failure to train claim, a plaintiff must ordinarily show a defendant had

   “actual or constructive notice that a particular omission in a [training] program caused

   official to violate citizens’ constitutional rights” and nonetheless “made a conscious

   choice to retain [the] deficient training program.” Connick v. Thompson, 563 U.S. 51,

   61 (2011). A plaintiff must prove that “the need for more or different training is so

   obvious, and the inadequacy so likely to result in the violation of constitutional rights,

   that the policymakers of the city can reasonably said to have been deliberately

   indifferent to the need” for additional training. City of Canton v. Harris, 489 U.S. 378,

   390 (1989); see Whitewater v. Goss, 192 F. App’x 794, 797 (10th Cir. 2006)

   (recognizing that claims for failure to supervise are treated under the same deliberate

   indifference standard).

          Here, Plaintiff argues that Denver’s failure to train and supervise is evidenced by

   its inability to demonstrate that it has training programs or materials “involving the use of

   flammable chemical munitions inside of buildings or information about the use of burn

   boxes.” (ECF No. 58 at 22.) Plaintiff further argues that this failure to train “is a slap in

   a face to Tenth Circuit case law that has repeatedly warned law enforcement about the

   careless use of incendiary devices.” (Id.) The case cited by Plaintiff, however,

   discusses the use of flash-bang devices by police, not the types of flammable devices at

   issue in this litigation. See Santistevan, 983 F. Supp. 2d at 1320. Moreover, the

   Tenth Circuit has not recognized that the use of flash-bang devices is presumptively

   unreasonable; instead, it recognized that the “reasonableness of detonating a



                                                28
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 29 of 32




   flash-bang device depends on the facts and circumstances of each case.” Id. at

   1319–20 (citing Kirk v. Watkins, 1999 WL 381119, at *3 (10th Cir. June 11, 1999)).

   Thus, Tenth Circuit case law does not give Denver actual or constructive notice that its

   particular use of flammable munitions was unlawful.

          Moreover, Plaintiff’s citation of prior cases involving Denver does not

   demonstrate that Denver had actual or constructive knowledge of training failures

   “concerning the Fourth and Fourteenth Amendments, the use of excessive force, the

   seizure of people and property, and due process rights of residents.” (¶ 193.)

   Although Plaintiff cites several cases involving Denver and its use of excessive force or

   illegal seizures of suspects, the cases do not relate to either the use of flammable

   munitions, destruction of property during a police encounter, or the detention of potential

   witnesses during exigency. See, e.g., Zuchel v. City & Cnty. of Denver, 997 F.2d 730

   (10th Cir. 1993) (suspect shot by police officer); Estate of Valverde v. Dodge, 2019 WL

   2992027 (D. Colo. July 9, 2019), reversed, 967 F.3d 1049 (10th Cir. 2020) (Defendant

   Dodge’s shooting of suspect who pulled out a gun from his waistband during an arrest);

   Sanchez, et al. v. City & Cnty. of Denver, 11-cv-780-RBJ-KMT (alleged false arrest

   based on allegations of racial profiling).9 Although any uses of police excessive force

   are troubling, none of these scenarios come close to the scenario that Plaintiff faced on

   January 27, 2019. Thus, Plaintiff has not plausibly alleged that Denver had actual or

   constructive notice about its inadequate training regarding either the use of flammable

          9
             Plaintiff also cites numerous instances involving excessive force in which Denver
   settled claims for monetary payouts. (¶¶ 124, 126–30.) Because Plaintiff does not provide
   citations to these cases, the Court is unable to evaluate whether these cases should have given
   Denver actual or constructive notice regarding any training program and supervision
   deficiencies.
                                                 29
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 30 of 32




   munitions or the detention of individuals during exigent circumstances. This deficiency

   warrants dismissal of Plaintiff’s failure to train and supervise claim.

          3.     Claim Three: Fourth Amendment Seizure of Plaintiff

          Plaintiff sues Denver as part of her Fourth Amendment claim relating to Plaintiff’s

   detention, alleging that “[t]he acts and omission of Defendants Perez and Alexander

   were pursuant to the custom, policy, or practice of Denver, which encourages,

   condones, tolerates, and ratifies the use of the unlawful seizure and deprivation of

   constitutionally protected interests by law enforcement officers.” (¶ 22.)

          Defendants argue that this claim must be dismissed because the Amended

   Complaint “fails to identify any prior instances of substantially similar conduct by Denver

   employees but, rather, merely recites a list of various Denver-related lawsuits, none of

   which demonstrate that Denver was on notice that it required additional training or

   supervision regarding . . . the detention of witnesses during an emergency situation.”

   (ECF No. 24 at 22.)

          As explained in Part III.D.2, Plaintiff has not plausibly alleged municipal liability

   based on a failure to train and supervise theory. Nor has Plaintiff alleged that an

   employee with final policymaking authority ordered Plaintiff to be detained or

   affirmatively ratified the decision to detain Plaintiff. To the extent Plaintiff is alleging

   that Denver has an informal policy or custom of detaining potential witnesses in violation

   of the Fourth Amendment that amounts to a widespread practice, this claim is likewise

   unavailing. As explained above, Plaintiff has not cited comparable instances in which

   Denver violated the Fourth Amendment by detaining potential witnesses.



                                                 30
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 31 of 32




          Accordingly, the Motion is granted to the extent it seeks dismissal of Claim Three

   against Denver without prejudice.

          4.     Claim Four: Fourth Amendment Seizure of the Residence

          As explained in Part III.C.3, Plaintiff has not plausibly alleged a Fourth

   Amendment violation claim against the Individual Defendants related to the seizure of

   the Residence. For the same reasons, the Court finds that Plaintiff has not plausibly

   alleged a Fourth Amendment claim against Denver related to the seizure of the

   Residence. See Ellis ex rel. Estate of Ellis, 589 F.3d at 1104 (recognizing that

   municipal liability will not attach “where there was no underlying constitutional violation

   by any of [the municipality’s] officers”).

          Accordingly, Claim Four is dismissed against Denver without prejudice.

          5.     Claim 5: Fourteenth Amendment / Excessive Force

          As explained in Part III.C.4, Plaintiff has not plausibly alleged a Fourteenth

   Amendment Due Process Claim against Individual Defendants. For the same reasons,

   the Court finds that Plaintiff has not plausibly alleged a Fourteenth Amendment claim

   against Denver. See Ellis ex rel. Estate of Ellis, 589 F.3d at 1104.

          Accordingly, Claim Five is dismissed against Denver without prejudice.

                                         IV. CONCLUSION

          For the reasons set for above, the Court ORDERS as follows:

   1.     Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6)

          (ECF No. 24) is GRANTED IN PART AND DENIED IN PART as set forth herein;

          a.     Claim Four of the Amended Complaint (ECF No. 21) is DISMISSED WITH



                                                31
Case 1:20-cv-00214-WJM-KLM Document 75 Filed 01/22/21 USDC Colorado Page 32 of 32




               PREJUDICE against Defendants Dodge, Eberharter, and Kohls and is

               DISMISSED WITHOUT PREJUDICE against Defendant Denver;

         b.    Claims Three, Five, and Six are DISMISSED WITHOUT PREJUDICE;

   2.    The stay on discovery pending resolution of the Motion to Dismiss (ECF No. 46)

         is LIFTED; and

   3.    The parties are DIRECTED to jointly contact Magistrate Judge Kristen L. Mix’s

         chambers by no later than January 25, 2021 to set a Status Conference, or such

         other proceeding as Judge Mix deems appropriate to move this action forward.


         Dated this 22nd day of January, 2021.

                                                       BY THE COURT:




                                                       William J. Martínez
                                                       United States District Judge




                                            32
